            Case 2:19-cv-02221-JAM-DB Document 7 Filed 08/06/20 Page 1 of 1


 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6
                          EASTERN DISTRICT OF CALIFORNIA
 7

 8
     JEROME A. CLAY,                       ) Case No.: 2:19-cv-2221 JAM-DB
                                           )
 9                                         ) ORDER APPROVING STIPULATION
                   Plaintiff,              )
10
           vs.                             ) OF DISMISSAL
                                           )
11                                         )
     TRANSWORLD SYSTEMS INC., is a )
12                                         )
     business entity form unknown; TRANS )
13   UNION LLC is a business entity;       )
     EXPERIAN INFORMATION                  )
14                                         )
     SOLUTIONS, INC., is a business entity )
15
     and DOES 1-10, Inclusive,             )
                                           )
16                                         )
                   Defendants.             )
17                                         )
                                           )
18

19
           Plaintiff, Jerome A. Clay, and Defendant, Transworld Systems Inc. (“TSI”),
20
     having stipulated that the action shall be dismissed as to TSI with prejudice, and the
21

22   Court having considered the same,
23
           IT IS HEREBY ORDERED that this action shall be dismissed as to TSI with
24

25   prejudice. Each party is to bear its own costs.
26

27   Dated: August 5, 2020             /s/ John A. Mendez_____________
28
                                       Hon. John A. Mendez
                                       United States District Court Judge
                                  Order Approving Stipulation to Dismissal

                                                     1
